                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

SHEENA HETZEL,

                       Plaintiff,

       v.                                            Civil Action 2:19-cv-2512
                                                     Judge George C. Smith
                                                     Magistrate Judge Jolson
HONDA OF AMERICA MFG.,
INC., et al.,

                       Defendants.

                            REPORT AND RECOMMENDATION

       This matter is before the Court on Plaintiff’s Unopposed Motion to Sever Count V and for

Partial Remand. (Doc. 8). For the reasons that follow, it is RECOMMENDED that the Motion

be GRANTED.

       Count V of Plaintiff’s Complaint alleges worker’s compensation retaliation in violation of

Ohio R.C. § 4123.90. A claim “arising under the workmen’s compensation laws” of any state is

nonremovable by statute. 28 U.S.C. § 1445(c). Retaliation against an employee for filing for

worker’s compensation “aris[es] under” Ohio’s worker’s compensation law. See Harper v.

AutoAlliance Int’l. Inc., 392 F.3d 195, 203 (6th Cir. 2004). As a result, this Court lacks subject-

matter jurisdiction to hear Plaintiff’s claims contained in Count V. But, importantly, the Court has

jurisdiction over Plaintiff’s remaining claims.

       Rule 21 of the Federal Rules of Civil Procedure provides a solution to this problem. The

Rule permits federal courts to “sever any claim against a party,” including for the purpose of

retaining jurisdiction. Formosa v. Lowe’s Home Centers, Inc., 806 F. Supp. 2d 1181, 1187 (N.D.

Ala. 2011). Where a civil action includes claims within a federal court’s original jurisdiction and

a claim that is nonremovable by statute, district courts routinely sever the nonremovable claim,
remand the severed claim to the state court, and retain jurisdiction over the remaining claims. See,

e.g., H.R. ex rel. Reuter v. Medtronic, Inc., 996 F. Supp. 2d 671 (S.D. Ohio 2014) (following

removal, the district court severed and remanded claims against in-state defendants in order to

preserve diversity jurisdiction with respect to remaining defendants); Shaw v. Ring Power Corp.,

917 F.Supp.2d 1221 (N.D. Fla. 2013) (following removal of case to federal court, the district court

judge held the court was required to sever and remand the nonremovable state-law workers’

compensation retaliation claim and retain jurisdiction over remaining claims); Brown v. K-MAC

Enterprises, 897 F. Supp. 2d 1098, 1102 (N.D. Okla. 2012) (affirming that District Courts “must

sever and remand the nonremovable claim and retain all other removed claims that are within the

Court's original or supplemental jurisdiction”), citing Bivins v. Glanz, No. 12–CV–103, 2012 WL

3136115, at *2 (N.D. Okla. Aug. 1, 2012).

       Based upon the foregoing, it is RECOMMENDED that Plaintiff’s Unopposed Motion to

Sever Count V and for Partial Remand (Doc. 8) be GRANTED.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).




                                                   2
       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.


Date: July 8, 2019                                  /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                3
